            Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 1 of 17
                                                                               USDC-SDNY
                                                                               DOC UMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 5/26/2020

    GLENN JOHNSON ,
                                  P laintiff,

                                 V.
                                                                                No. 18-CV-6256 (RA)
    CITY OF NEW YORK, NEW YORK CITY
                                                                                OPINION & ORDER
    POLICE DEPARTMEN T, JELANI MILLS, Shield
    No. 2293, SGT. ANIS NIKOCEVIC, Tax No.
    93 7186, AN D DETECTIVE KEVIN CLARKE, Tax
    No. 940012,
                           Defe ndants.


RONNIE ABRAMS, United States Distr ict Judge:

         Plaintiff Glenn Johnson, proceed ing pro se, fi led this action pursuant to 42 U. S.C. § 1983

against the C ity of New York, the New York C ity Police Depa1tment (the "NYPD"), and three

NYPD officers, Jelani Mills, Anis N ikocevic , and Kevin Clarke, asserting c laims for false arrest,

malicious prosecution, and unlawful stop and search in violation of his constitutional rights. Now

before the Court is Defendants' motion for summary judgment. For the reasons set forth below,

Defendants' motion is granted.

                                                BACKGROUND 1

         On Ju ly 23, 2016, Defendants Mills, Nikocevic, and Clarke pulled P laintiff's vehicle over



1
  The following facts are uncontroverted unless otherwise noted, and are drawn from the parties' submissions in
connection with the pending motion, including Defendants' Rule 56.1 Statement, Dlct. 54 ("Defs. 56.1"), Plaintiff's
"Notice of Motion," Dkt. 57 ("Pl. Mot."), and Plaintiff's "Motion Opposition Papers," Dkt. 58 ("Pl. Opp' n"). Where
facts in Defendants' Rule 56.1 Statement are supported by testimonial or documentary evidence and not denied, or
denied only by way of a conclusory statement, without citation to confl icting testimonial or documentary evidence,
the Court finds such facts to be true. See S.D.N.Y. Local Rule 56. l(c)-(d); Giannullo v. City of New York, 322 F.3d
139, 140 (2d Cir. 2003) ("If the opposing party then fails to controvert a fact so set forth in the moving party's Rule
56.1 statement, that fact will be deemed admitted."). This rule applies to both prose and counseled litigants. See
Triestman v. Fed. Bureau of Prisons, 470 F.3d 47 1, 477 (2d Cir. 2006); see also Dkt. 53-1 (Defendants' Rule 56.2
Notice sent to Plaintiff); Dkt. 53-2 (Defendants' affidavit of service). In any event, the Court has also conducted its
own review of the record before it to make the factual and legal conclusions discussed in this Opinion. See Wali v.
One Source Co. , 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009).
              Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 2 of 17



at or around 11 6th Street and Manhattan Avenue in New York, New York after observing Plaintiff

drive through a red light. Defs. 56.1         ~   1. Plaintiff was driving a 1998 Jeep Cherokee- which he

owned- at the time he was pulled over, and was driving alone. Defs. 56. 1 ~~ 2-3; Pl. Opp'n at 1.

Although Plaintiff claims not to recall the color of the traffic light when he passed through the

intersection, he does not dispute that he drove through a red light. Defs. 56.1          ~   4; Pl. Opp 'n at 1.

Plaintiff also concedes that, at the time Defendants pulled him over, one of the brake lights on his

vehicle was inoperable. Defs. 56.1        ~   5; Pl. Opp' n at 1.

            According to Defendant Mills, upon stopping Plaintiff's car, he observed a "pipe

containing crack cocaine in p lain view in [his] vehicle." Defs. 56. 1 ~ 6. Based on "his training as

a police officer in the identification of drugs and his expe1ience making arrests for drug-related

offenses," Defendant M ills concluded that the substance he observed was crack cocaine. Defs.

56.1   ~   7. After one of the officers "told [Plaintiff] to step[] out of [his] vehicle" fo llowing the stop,

he did so. Pl. Opp' n at 1. Plaintiff asserts that he then showed the officer his driver license and

registration, and that the officer "patted [him] down" but did not find anything. Pl. Opp 'n at 1; see

also Defs. 56.1 ~ 11 ("Plaintiff alleges ... that he was pat frisked at the scene of his arrest.").

There is no dispute that a search of the vehicle ensued, to which Plaintiff claims he did not consent.

See Pl. Opp'n at 1. According to Plaintiff, the officers looked "under the car seats," in the glove

compartment, and in the "center console." Pl. Opp'n at 2. Defendants subsequently "recovered a

pipe with crack cocaine residue" from Plaintiff's car. Defs. 56.1               ~   8. The Criminal Court

Complaint filed in connection with Plaintiff's arrest memorializes the fact that the pipe containing

crack cocaine was recovered from the center console of his car. See Kalmbach Deel. Ex. C, Dkt.

55-3. Plaintiff testified that he does not recall whether there were drugs or a pipe in his car at the

time he was pulled over. Defs. 56.1        ~ 9.




                                                          2
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 3 of 17



       Plaintiff was arrested for, and subsequently charged with, criminal possession of a

controlled substance in the seventh degree, in violation ofN.Y. Penal Law§ 220.03. Defs. 56. 1 ,i

10. He was apparently not given a ticket or summons for his traffic violations- i.e., for driving

through a red light or driving with an inoperable brake light. Pl. Opp'n at 2. On December 21,

2016, Plaintiff's criminal case was "dismissed as covered" by his guilty p lea and sentencing in a

separate criminal case. Defs. 56.1 ,i 12.

       Plaintiff fi led the instant action on July 10, 2018, Dkt 2, and on June 18, 2019, he fi led an

amended complaint- the operative complaint, Dkt. 3 1. Following the close of discovery, on

February 10, 2020, Defendants filed a motion for summary j udgment. Dkt. 53. Plaintiff fi led two

documents in opposition to Defendants' motion on February 25, 2020, see Dkts. 57, 58, and

Defendants fi led their reply on March 26, 2020, Dkt. 59.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 56 authorizes a court to grant summary judgment if the

movant establishes that "there is no genuine issue as to any material fact and that the movant is

entitled to j udgment as a matter oflaw." Roe v. City of Waterbury, 542 F.3d 3 1, 35 (2d Cir. 2008).

A fact is "materia l" if it "might affect the outcome of the suit under the governing law," and it is

"genuine" if "the evidence is such that a reasonable j ury could return a verdict for the nonmoving

party." Id. (citations omitted). To survive summary judgment, the non-movant "must do more

than simply show that there is some metaphysical doubt as to the material facts," and "may not

rely on conclusory allegations or unsubstantiated speculation." Bermudez v. City of New York,

790 F.3d 368, 374 (2d Cir. 2015) (internal quotation marks and citation omitted). The moving

party has the initial burden of demonstrating that no genuine issue of mate1i al fact exists. See

Brown v. Eli Lilly & Co., 654 F.3d 347,358 (2d Cir. 2011). If it satisfies this burden, "the opposing




                                                 3
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 4 of 17



party must come forward with specific evidence demonstrating the existence of a genuine dispute

of material fact." Id. "However, when the burden of proof at trial would fall on the nonmoving

party, it ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of

fact on an essential element of the nonmovant's claim," in which case "the nonmoving party must

come forward with admissible evidence sufficient to raise a genuine issue of fact for trial." CILP

Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (alterations,

internal quotation marks, and citation omitted).

       In deciding a motion for summary judgment, the Court must "construe the facts in the light

most favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

inferences against the movant." Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (citation

omitted). Moreover, "[i]t is well established that a court is ordinarily obligated to afford a special

solicitude to prose litigants, .. . particularly where motions for summary judgment are concerned."

Harris v. Miller, 8 18 F.3d 49, 57 (2d Cir. 2016) (per curiam) (internal quotation marks and

citations omitted). Thus, "[c]ourts read the pleadings, briefs, and opposition papers of pro se

litigants ' liberally and interpret them to raise the strongest arguments that they suggest."' Rivera

v. Goulart, No. 15-CV-2197 (VSB), 2018 WL 4609106, at *2 (S.D.N.Y. Sept. 25, 2018) (quoting

McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)). Accordingly, the Court applies the

liberal standard afforded to prose litigants to Plaintiffs submissions.

                                          DISCUSSION

I.     Claims Against the NYPD and the City

       As an initial matter, Plaintiffs claims against the NYPD must be dismissed because "the

NYPD is a non-suable agency of the City." Jenkins v. City ofNew York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); see also Xu v. City of New York, No. 18-CV-1222 (RA), 2020 WL 2088301, at *3



                                                   4
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 5 of 17



(S.D.N.Y. Apr. 30, 2020) ("[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.") (quoting N.Y.C. Charter ch. 17 § 396).

       Plaintiffs claims against the City must also be dismissed because Plaintiff has not alleged

any facts supporting municipal liability. It is well-established that municipalities cannot be liable

merely because they employ a tortfeasor. See Bd. of Cty. Comm 'rs v. Brown, 520 U.S. 397, 403

(1997). Instead, a government body may be liable for a violation of Section 1983 only "if the

governmental body itself subjects a person to a deprivation of rights or causes a person to be

subjected to such dep1ivation." Connick v. Thompson, 563 U.S. 5 1, 60 (2011) (internal quotation

marks and citation omitted). A claim for municipal liability under Section 1983 thus requires a

plaintiff to "plead and prove three elements: (1) an official policy or custom that (2) causes the

plaintiff to be subjected to (3) a denial of a constitutional right." Wray v. City of New York, 490

F.3d 189, 195 (2d Cir. 2007) (citation omitted). Because Plaintiff has not alleged- nor set forth

any evidence-suppo1ting a claim for municipal liability, his Section 1983 claims against the City

must be dismissed.

II.    Plaintiff's False Arrest Claim

       A false arrest claim under Section 1983 "incorporates the elements of the state law where

the a1Test took place"- here, New York. Youngblood v. City ofNew York, No. 15-CV-3541 (RA),

2019 WL 6216498, at *5 (S.D.N.Y. Nov. 21, 2019). To prevail on a claim for false arrest under

New York law, a plaintiff must show that "(l) the defendant intended to confine the plaintiff, (2)

the plaintiff was conscious of the confinement, (3) the plaintiff did not consent to the confinement,

and (4) the confinement was not otherwise privileged." Savino v. City ofNew York, 33 1 F.3d 63,

75 (2d Cir. 2003) (citation omitted).



                                                 5
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 6 of 17



       "[T]he existence of probable cause is an absolute defense to a false arrest claim." Jaegly

v. Couch, 439 F.3d 149, 152 (2d Cir. 2006); see also Figueroa v. Mazza, 825 F.3d 89, 99 (2d Cir.

2016) ("The existence of probable cause to arrest- even for a crime other than the one identified

by the arresting officer- will defeat a claim of false arrest under the Fourth Amendment.") ( citing

Devenpeck v. Alford, 543 U.S. 146, 152-54 (2004)). Probable cause exists where the officer "has

knowledge or reasonably trustworthy information of facts and circumstances that are sufficient to

w,mant a person of reasonable caution in the belief that the person to be arrested has committed

or is committing a crime." ' United States v. Delossantos, 536 F.3d 155, 158 (2d Cir. 2008)

(internal quotation marks and citation omitted). As the Second Circuit has emphasized, the

standard is a "fluid" one "that ' does not demand hard certainties or mechanistic inquiries'; nor

does it ' demand that an officer's good-faith belief that some suspect has committed or is

committing a crime be correct or more likely true than false."' Figueroa, 825 F.3d at 99 (quoting

Zalaski v. City ofHartford, 723 F.3d 382,389,390 (2d Cir. 2013)). "Rather, it requires only facts

establishing ' the kind of fair probability' on which a ' reasonable and prudent' person, as opposed

to a ' legal technician[ ],' would rely." Id. (quoting Florida v. Harris, 568 U.S. 237, 244 (2013)).

When determining whether probable cause exists, courts must "look to the totality of the

circumstances," Brown v. City of New York, No. 12-CV-3146 (LTS) (GWG), 2014 WL 5089748,

at *4 (S.D.N.Y. Sept. 30, 20 14), and must "consider those facts available to the officer at the time

of the arrest and immediately before it," Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006)

(emphasis and citation omitted). Moreover, "[t]he arresting officer need not have had probable

cause to arrest the plaintiff for the specific offense invoked by the officer at the time of the arrest,

or the offense with which the plaintiff was charged." Tompkins v. City of New York, 50 F. Supp.

3d 426, 433 (S.D.N.Y. 2014) (citing Devenpeck, 543 U.S. at 153, and Jaegly, 439 F.3d at 154).



                                                   6
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 7 of 17



"As long as there was probable cause to arrest the plaintiff for any offense- even a minor traffic

violation- a false arrest claim will fail." Id.

       Here, Defendants had probable cause to arrest Plaintiff for running a red light, in violation

of N.Y. Yeh. & Traf. Law § 11 ll(d)(l ), operating a vehicle with an inoperable brake light, in

violation ofN.Y. Yeh. & Traf. Law§ 375(40)(b), and criminal possession of a controlled substance

in the seventh degree, in violation ofN.Y. Penal Law§ 220.03. First, it is undisputed that Plaintiff

was driving with an inoperable brake light at the time of the stop. See Defs. 56. 1 ~ 5; Pl. Opp'n at

1. Second, the evidence in the record establishes that the officers pulled Plaintiff over because he

drove through a red light. See Kalmbach Deel. Ex. A (Arrest Repo1t), Dkt. 55-1, at 1 ("Defendant

was observed driving through a steady red light."). Although Plaintiff claims not to recall the color

of the traffic light when he drove through the intersection, see Kalmbach Deel. Ex. B (Pl. Tr.),

Dkt. 55-2, at 26:4-8, he does not deny that the light was red at the time- let alone offer evidence

to contradict Defendants' claim- and "a party's failure to remember .. . is not sufficient to create

a genuine issue of material fact" for purposes of summary judgment. CSI Inv. Partners IL LP. v.

Cendant Corp., 507 F. Supp. 2d 384, 414 (S.D.N.Y. 2007), subsequently ajf'd, 328 F. App' x 56

(2d Cir. 2009); see also Kennedy v. City of New York, 570 F. App'x 83, 84-85 (2d Cir. 2014)

(plaintiff's testimony that he was "unable to remember whether he encountered any red lights

before being pu lled over" was "not sufficient to contradict [officer's] testimony [that he saw

plaintiff run a red light], or to raise a genuine dispute of fact"); Faruki v. City ofNew York, No. 10

Civ. 9614 (LAP), 2012 WL 1085533, at *5 (S.D.N.Y. Mar. 30, 20 12), ajf'd, 517 F. App'x 1 (2d

Cir. 2013) ("Plaintiff's statement that she did not recall whether Defendants asked her to leave the

store is insufficient to create a genuine dispute on that material issue.")

       It is well established that"[ u]nder New York state law, a police officer may arrest a person



                                                  7
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 8 of 17



who has committed a traffic infraction." Noel v. Cty. of Nassau, No. ll-CV-5370 (JS) (ARL),

2015 WL 541461, at *7 (E.D.N.Y. Feb. 7, 2015). In particular, Section 140.l0( l)(a) of the New

York Criminal Procedure Law provides that a police officer may arrest a person without a wan-ant

for "[a]ny offense when [the officer] has reasonable cause to believe that such person has

committed such offense in [the officer's] presence," and Section 155 of the New York Vehicle and

Traffic Law provides that "[f]or purposes of arrest without a warrant, pmsuant to artic le one

hundred forty of the criminal procedure law, a traffic infraction shall be deemed an offense."

Plaintiff's traffic infractions of driving through a red light and driving with an inoperable brake

light constitute traffic offenses that can serve as the basis for a lawful arrest. See United States v.

Scopa, 19 F.3d 777, 785 (2d Cir. 1994) ("Under New York State law, it is clear that a traffic offense

can be a basis for an arrest."); see also Roper v. City ofNew York, No. 15 Civ. 8899 (PAE), 2017

WL 2483813, at *4 (S.D.N.Y. June 7, 2017) ("Under New York law, a traffic infraction is defined

as a ' petty offense,' ... and a police officer may arrest a person for a 'petty offense' without a

warrant when the officer has probable cause to believe that the person has committed the

offense[.]") (citations omitted). Defendants therefore had probable cause to arrest Plaintiff for

these traffic violations. That Plaintiff was not ultimately arrested for either traffic violation- nor

given a "ticket" or "summons," see Pl. Mot. at 2; Pl. Opp'n at 2-does not change the probable

cause analysis. See Clark v. Sikorski, No. l 6-CV-7744 (PKC), 2020 WL 469427, at *5 (S.D.N.Y.

Jan. 29, 2020); Tompkins, 50 F. Supp. at 433.

       Defendants also had probable cause to arrest Plaintiff for criminal possession of a

controlled substance. Pursuant to Section 220.03 of the New York Penal Law, "[a] person is guilty

of criminal possession of a controlled substance in the seventh degree when he or she knowingly

and unlawfully possesses a controlled substance[.]" The Penal Law defines "controlled substance"



                                                  8
            Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 9 of 17



as "any substance listed in schedule I, II, III, IV or V of[§ 3306] of the public health law," other

than marijuana, see N.Y. Penal Law§ 220.00(5), and Section 3306 of the New York Public Health

Law, in turn, lists cocaine as a Schedule II substance. See N.Y. Pub. Health Law§ 3306, Schedule

II(b)(4); see also United States v. Goode, No. 16-CR-00529-01 (NSR), 2018 WL 6698676, at *7

(S.D.N.Y. Dec. 20, 2018) (explaining that "the presence of cocaine was enough to trigger New

York State criminal laws"). Based on the evidence in the record, at the time Defendants pulled

Plaintiff over, Plaintiff had a "pipe containing crack cocaine" in his car, which Defendant Mills

observed "in plain view." See Defs. 56.1 16; see also Kalmbach Deel. Ex. A (Arrest Report) at 1

("Upon stop of vehicle [controlled substance] was found in plain view inside of the vehicle.");

Kalmbach Deel. Ex. C (Criminal Court Complaint) at 1 ("I took one pipe containing crack cocaine

from the center console of the vehicle the defendant was driving."). As Plaintiff admits that he

owned the vehicle and was driving alone at the time of the stop, see PI. Opp ' n at 1; Kalmbach

Deel. Ex. B (Pl. Tr.) at 15: 10-14, 17:6-19- and based on Defendant Mills' undisputed observation

of the pipe in p lain view- Defendants had probable cause to arrest Plaintiff for criminal possession

of a controlled substance at the time of the arrest. 2

         Because they had probable cause to arrest Plaintiff, Defendants are entitled to summary

judgment on Plaintiffs false arrest claim.

III.     Plaintiff's Malicious Prosecution Claim

         To prevail on a malicious prosecution claim under Section 1983, a plaintiff must establish

the elements of maliciou s prosecution under New York state law, and must also show that his



2
  That Plaintiff claims not to recall whether the officers actually found a pipe in his car, or whether there was in fact a
pipe or any drugs in his car at the time of the stop, see Kalmbach Deel. Ex. B (Pl. Tr.) at 34:22-35:2, does not create a
genuine issue of material fact. See Kennedy, 570 F. App'x at 84-85. To the contrary, the record establishes that
Defendants recovered a pipe containing crack cocaine from his car, and Plaintiff has not come forward with any
evidence to contradict that record.


                                                            9
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 10 of 17



Fourth Amendment rights were violated. See Manganiello v. City of New York, 6 12 F.3d 149,

160-61 (2d Cir. 2010). To establish a malicious prosecution claim under New York law, a plaintiff

must prove "( l) the initiation or continuation of a criminal proceeding against plaintiff; (2)

te1mination of the proceeding in plaintiffs favor; (3) lack of probable cause for commencing the

proceeding; and (4) actual malice as a motivation for defendant's actions." Id. (quoting Murphy

v. Lynn, 11 8 F.3d 938, 947 (2d Cir. 1997)). The plaintiff bears the burden of establishing these

four elements of a malicious prosecution claim. See Rothstein v. Carriere, 373 F.3d 275, 282 (2d

Cir. 2004). As noted, in addition to these elements, the p laintiff must also establish "a sufficient

post-arraignment liberty restraint to implicate the p laintiffs Fourth Amendment rights." Rohman

v. NYC TransitAuth., 215 F.3d 208,2 15 (2d Cir. 2000).

       Like a false arrest claim, "the existence of probable cause is a complete defense to a claim

of malicious prosecution in New York." Savino, 33 1 F.3d at 72. "Once probable cause to arrest

has been established, claims of malicious prosecution survive only if, between the arrest and the

initiation of the prosecution, 'the groundless nature of the charges [is] made apparent by the

discovery of some intervening fact."' Smith v. Tobon, 529 F. App'x 36, 38 (2d Cir. 2013) (quoting

Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996)); see also Brown, 2014 WL

5089748, at * 8 ("The dete1mination of probable cause in the context of malicious prosecution is

essentially the same as for false arrest, except that a claim for malicious prosecution must be

evaluated in light of the facts known or believed at the time the prosecution is initiated, rather than

at the time of arrest.") (alterations, internal quotation marks, and citation omitted). As the Court

has concluded that Defendants had probable cause to arrest Plaintiff at the time of the arrest- and

Plaintiff has not set forth any evidence tending to show that, between the time of his arrest and the

initiation of his prosecution, Defendants learned of any intervening fact that could eliminate



                                                  10
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 11 of 17



probable cause-his malicious prosecution claim fails. See Hart v. City ofNew York, No. 11 Civ.

4678 (RA), 2013 WL 6139648, at *6 (S.D.N.Y. Nov. 18, 2013).

       Defendants contend that Plaintiffs malicious prosecution claim also fai ls because he

cannot establish that "the termination of the charges against him affirmatively indicates his

innocence," Defs. Mot., Dkt. 56, at 9, or that "any defendant acted with actual malice," id. at 11.

The Cou1t agrees. The Second Circuit has explained that, to prove the second element of a

malicious prosecution claim- the "termination of the proceeding in p laintiff's favor"- a p laintiff

must establish that "the termination of the prosecution[] against him affirmatively indicated his

innocence." Lanning v. City of Glens Falls, 908 F.3d 19, 28 (2d Cir. 2018). "Where a prosecution

did not result in an acquittal, it is generally not deemed to have ended in favor of the accused, for

purposes of a malicious prosecution claim, unless its final disposition is such as to indicate the

accused's innocence." Fulton v. Robinson, 289 F.3d 188, 196 (2d Cir. 2002). Here, the transcript

of the December 2 1, 2016 Criminal Comt hearing establishes that Plaintiffs criminal prosecution

was "dismissed as covered" by his guilty plea and sentencing in a separate criminal case. See

Defs. 56.1112; see also Kalmbach Deel. Ex. F (Dec. 21, 2016 Tr.), Dkt. 55-6, at 3. Plaintiff has

the burden of proving that this dismissal "affirmatively indicated his innocence," and has fai led to

satisfy that burden. See McKenzie v. City of New York, No. 17 Civ. 4899 (PAE), 2019 WL

3288267, at *15 (S.D.N.Y. July 22, 2019) ("[W]here a dismissal in the interest of justice leaves

the question of guilt or innocence unanswered ... it cannot provide the favorable termination

required as the basis for a claim of malicious prosecution.") (quoting Lanning, 908 F.3d at 28-29)

(internal quotation marks omitted); Brown, 2014 WL 5089748, at *3, 8 (granting summary

judgment to defendants where the charges were "dismissed as covered" by plaintiffs conviction

and sentencing in another case, which was an outcome "not indicative of Plaintiffs innocence of



                                                 11
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 12 of 17



the dismissed charges").

       Finally, to establish malice in this context, a p laintiff must demonstrate that the defendant

"commenced the criminal proceeding due to a wrong or improper motive, something other than a

desire to see the ends of justice served." Dufort v. City of New York, 874 F.3d 338, 353 (2d Cir.

2017) (citation omitted); see Lowth, 82 F.3d at 573 ("Under New York law, malice does not have

to be actual spite or hatred, but means only that the defendant must have commenced the criminal

proceeding due to a wrong or improper motive, something other than a desire to see the ends of

justice served .") (internal quotation marks and citation omitted). Moreover, "malice may only be

inferred where probable cause to initiate a proceeding is totally lacking." Quezada v. Bakraqi, No.

15-CV-10105 (VEC) (BCM), 2017 WL 4286646, at *13 (S.D.N.Y. Sept. 6, 2017), report and

recommendation adopted, 2017 WL 4296787 (S.D.N.Y. Sept. 26, 2017) (citation omitted).

Plaintiff has fai led to submit evidence demonstrating that any of the Defendants acted with an

improper purpose. See Willis v. City of New York, No. 12-CV-5259 (RA), 2015 WL 556884, at

*8 (S.D.N.Y. Feb. 9, 2015). Nor can the Court draw an inference that any Defendant acted with

malice. For these reasons, Defendants are entitled to summary j udgment on Plaintiffs malicious

prosecution claim.

IV.    Plaintiff's Unlawful Stop and Search Claims

       A. Unlawful Stop

       Next, Plaintiffs unlawful stop claim fails because "at a minimum, there was reasonable

suspicion to stop and question him" at the time Defendants pu lled him over. See Defs. Mot. at 11.

       "The temporary detention of individuals during the stop of an automobile by the police,

even if only for a brief period and for a limited purpose, constitutes a 'seizure' of 'persons' within

the meaning of the Fowth Amendment." United States v. Swindle, 407 F.3d 562, 566 (2d Cir.



                                                 12
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 13 of 17



2005) (quoting Whren v. United States, 517 U.S. 806, 809-10 (1996)) (alterations omitted). " An

automobile stop is thus subject to the constitutional imperative that it not be 'unreasonable' under

the circumstances." I d. (quoting Whren, 5 17 U.S. at 810). As such, "the police can stop and

briefly detain a person for investigative purposes if the officer has a reasonable suspicion suppo1ted

by aiticulable facts that criminal activity 'may be afoot,' even if the officer lacks probable cause."

United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)).

"Reasonable suspicion requires more than an inchoate and unparticularized suspicion or hunch. ..

. Police must be able to point to specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant the intrusion on a citizen's liberty interest." United

States v. Elmore, 482 F.3d 172, 178-79 (2d Cir. 2007) (internal quotation marks and citations

omitted). Moreover, "[l]ike probable cause, reasonable suspicion is dete1mined based on the

totality of the circumstances but the likelihood of criminal activity need not rise to the level

required for probable cause, and it falls considerably sho1t of satisfying a preponderance of the

evidence standard." Id. at 179 (internal quotation marks and citation omitted).

       As relevant here, "reasonable suspicion of a traffic violation provides a sufficient basis

under the Fourth Amendment for law enforcement officers to make a traffic stop." United States

v. Stewart, 551 F .3d 187, 193 (2d Cir. 2009). Based on the record before the Court, Defendants

had reasonable suspicion that Plaintiff had committed two traffic violations when they pulled him

over. At the very least, Plaintiff admits that he was driving with an inoperable brake light at the

time, see Pl. Opp'n at 1, which constitutes a violation of N.Y. Veh. & Traf. Law § 375(40)(b).

Further, based on the evidence in the record, Defendants also had reasonable suspicion to stop

Plaintiffs car because they observed him drive through a red light, in violation of N.Y. Veh. &

Traf. Law § 111 l (d)(l).    Plaintiff therefore cannot sustain an un lawful stop claim against



                                                 13
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 14 of 17



Defendants.

       B. Unlawful Searches

       Pursuant to Section 1983, a plaintiff may also recover for an unreasonable search that

violates the Fourth Amendment. See Serrano v. City ofNew York, No. 16 Civ. 8105 {AKH), 2018

WL 3392869, at *8 (S.D.N.Y. July 12, 2018), ajf'd, 793 F. App'x 29 (2d Cir. 2019). "However,

officers are generally permitted to conduct reasonable searches incident to a lawful atTest." Id.

(citing Arizona v. Gant, 556 U.S. 332, 338 (2009)). Accordingly, if there was probable cause to

support Plaintiff's aITest, any reasonable search incident to his aITest was also lawfu l. See id.; see

also Guerrero v. City ofNew York, No. 12 Civ. 2916, 2013 WL 673872, at *4 n.3 (S.D.N.Y. Feb.

25, 2013) ("[T]o the extent that [plaintiff] is basing his§ 1983 claim on an allegedly unreasonable

search, . . . this claim fai ls as well, because a search incident to a lawful atTest is per se

reasonable."); Moore v. Hearle, 639 F. Supp. 2d 352, 356 (S.D.N.Y. 2009) ("Generally, officers

are justified in conducting searches incident to a lawful arrest in order to ensure the safety of

officers as well as to prevent the destruction of evidence.").

       This principle applies not just to a search of Plaintiffs person, but also to his vehicle. See

Davis v. United States, 564 U.S. 229, 234-35 (2011) ("[A]n automobile search incident to a recent

occupant's arrest is constitutional ... if the police have reason to believe that the vehicle contains

'evidence relevant to the crime of arrest."') (quoting Gant, 556 U.S. at 343). "As long as such a

reasonable belief exists, this exception applies even after the aITestee has been secured and cannot

access the interior of the vehicle." Edwards v. Castro, No. 16-CV-2383 (KMK), 2018 WL

4680996, at * 11 (S.D.N.Y. Sept. 28, 2018) (internal quotation marks and citation omitted).

Notably, "the offense of arrest will supply a basis for searching the passenger compartment of an

aITestee's vehicle and any containers therein." Gant, 556 U.S. at 344. And, "a search incident to



                                                  14
         Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 15 of 17



an arrest may take place before the arrest itself 'as long as probable cause to arrest existed at the

time of the search."' United States v. Diaz, 122 F. Supp. 3d 165, 171 (S.D.N.Y. 2015), aff'd, 854

F.3d 197 (2d Cir. 2017) (quoting United States v. Jenkins, 496 F.2d 57, 72-73 (2d Cir. 1974)).

Whether the search of Plaintiffs person and vehicle was lawful thus turns on whether there was

probable cause to aITest him at the time of the searches. See Serrano, 2018 WL 3392869, at *8.

Because the Court has found that there was probable cause to arrest P laintiff, it follows that the

searches of his person and his vehicle were lawfu l incident to that arrest.

       In addition, Defendants also had probable cause to search P laintiffs vehicle under the

"automobile" exception to the Fourth Amendment. "The 'automobile exception' permits law

enforcement officers to search without a warrant 'a readily mobile vehicle where there is probable

cause to believe that the vehic le contains contraband ."' United States v. Babilonia, 854 F.3d 163,

178 (2d Cir. 2017) (quoting United States v. Navas, 597 F.3d 492,497 (2d Cir. 2010)). When the

exception applies, " it justifies the search of every part of the vehicle and its contents that may

conceal the object of the search." Id. (quoting United States v. Ross, 456 U.S. 798, 825 (1982)).

"Probable cause to conduct a search exists where the facts and circumstances within the officers'

knowledge and of which they had reasonably trustworthy info1mation are sufficient in themselves

to warrant a man of reasonable caution in the belief that evidence of a crime will be found in the

place to be searched." United States v. Wilson, 699 F.3d 235,245 (2d Cir. 2012) (quoting United

States v. Gaskin, 364 F.3d 438,456 (2d Cir. 2004)) (internal quotation marks omitted). Where the

probable cause "extends to the entire vehicle, the permissible scope of a search pursuant to this

exception includes every part of the vehicle and its contents including all containers and packages

that may conceal the obj ect of the search." Navas, 597 F.3d at 497 (quoting United States v.

Harwood, 998 F.2d 91, 96 (2d Cir. 1993)) (internal quotation marks and alterations omitted).



                                                 15
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 16 of 17



        To support a w,mantless search pursuant to the automobile exception, there need only be

a "fair probability" that "contraband or evidence of a crime will be found." Gaskin, 364 F.3d at

457 (quoting Illinois v. Gates, 462 U.S. 213, 238 ( 1983)).                   "Further, courts recognize that

experience and training may allow a law enforcement officer to discern probable cause from facts

and circumstances where a layman might not." Id. In light of the Comt' s conclusion that there

was probable cause to arrest Plaintiff for criminal possession of a controlled substance based on

Defendant Mills' observation of crack cocaine inside the car, "it was ce1tainly reasonable to

believe that the car contained additional ' evidence relevant to the crime of arrest,' and thus, [the

officers] were authorized to search it and any containers therein." Edwards, 2018 WL 4680996,

at *11; see also, e.g. , United States v. Faison, No. 15 Cr. 186 (PGG) , 2015 WL 5915964, at *7

(S.D.N.Y. Oct. 8, 2015) ("[T]he offense of arrest- marijuana possession- ' suppl[ied] a basis for

searching the passenger compa1tment of [defendant's] vehicle and any containers therein.")

(citation omitted); United States v. Foreman, 993 F. Supp. 186, 190 (S.D.N.Y. 1998) ("[T]he

police were also permitted to contemporaneously conduct a warrantless search of [defendant's]

automobile and the passenger compartment as a search incident to a lawful arrest."). Despite the

fact that Plaintiff may not have consented to the search of his vehicle, see Pl. Mot. at 2; Pl. Opp'n

at 1, such a search was nonetheless lawful. See, e.g. , United States v. Villanueva, 32 F. Supp. 2d

635, 637 n.2 (S.D.N.Y. 1998). In sum, Plaintiff cannot sustain an unlawful search claim against

Defendants. Defendants are therefore entitled to summary judgment as a matter of law as to

Plaintiff's unlawful stop and search claims. 3




3
 Because the Court concludes that Defendants are entitled to summary judgment on all of Plaintiff's c laims, the
Court does not address Defendants' arguments as to qualified immunity at this time.


                                                         16
          Case 1:18-cv-06256-RA Document 60 Filed 05/26/20 Page 17 of 17



                                          CONCLUSION

         For the foregoing reasons, Defendants' motion for summary judgment is granted. The

Clerk of Court is respectfully directed to enter judgment in favor of Defendants, terminate the

motion pending at Dkt. 53, and close this case. Defendants are directed to mail a copy of this

Order to Plaintiff and file proof of service on the docket.

SO ORDERED.

Dated:     May 26, 2020
           New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                                 17
